Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 06/09/2022, wherein claims 1 and 6-8 were amended and claims 9-12 were added.
	Claims 1-12 are pending.
Election/Restrictions 
	Applicant elected Group I, a compound of formula (I), in the reply filed 02/22/2022.
	Claims 2-5 were withdrawn from consideration as being directed to a non-elected invention.
	Claims 1 and 6-12 have been examined on the merits herein.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
Abstract Objections
	Applicant’s amendment to the abstract that added a period to the second sentence, is sufficient to overcome this objection.
35 U.S.C. § 112
	Applicant’s amendment to claims 6 and 8 that deleted “pharmaceutical” is sufficient to overcome this rejection.
	Applicant’s amendment to claims 1 and 7 that removed the phrases “preferably” and “more preferably” is sufficient to overcome this rejection.

REJECTIONS MAINTAINED
	The 102 and 103 rejections in the Office Action dated 03/11/2022 are maintained, but have been modified to account for newly added claims 9-12.  See the bolded below for modifications.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by CN 105287403 (PTO-892, 12/29/2021).
CN ‘403 teaches posaconazole as a derivative of itraconazole, a second  generation triazole antifungal drug (pg. 1).

    PNG
    media_image1.png
    128
    440
    media_image1.png
    Greyscale
is taught as a posaconazole prodrug, wherein X can be H, Na, K, amino acid, meglumine or choline, 
    PNG
    media_image2.png
    83
    187
    media_image2.png
    Greyscale
, and n is 0-12 (pg. 2 of original document, pg. 2 of translation).  
The composition of the posaconazole prodrug has a broad spectrum of activity against Candida and Cryptococcus (pg. 1).  
The composition comprises a posaconazole prodrug and a pharmaceutically acceptable excipient (pg. 2).  
pH regulators are taught as excipients (pg. 2).  
Injection is taught as a mode of administration, wherein the injections are small volumes (pgs. 2-5, Examples 1-8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2006/0264406 to Gao (PTO-892) in view of Gupta (PTO-892).
Gao ‘406 teaches mono-lysine salts of azole compounds, pharmaceutical compositions comprising said mono-lysine salts of azole compounds, and methods of treating fungal infections comprising administering said mono-lysine salts of azole compounds (title, pg. 31, claims 13 and 14).  
The composition can be in the form of a tablet, powder, or solution (pg. 36, claim  30).
The composition can comprise a pharmaceutically acceptable adjuvant, diluent or carrier (pg. 36, claim 29).  
Candida and Cryptococcus are taught as fungal infections (paragraph 101).
Exemplified as a preferred compound is:

    PNG
    media_image3.png
    138
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    262
    587
    media_image4.png
    Greyscale

While Gao ‘406 teaches posaconazole phosphate compounds, Gao ‘406 differs from that of the instantly claimed invention in that Gao ‘406 does not teach monocholinate as the salt.
Gupta teaches salts of therapeutic agents (title).  The physiochemical and biological properties of active pharmaceutical ingredients are greatly affected by their salt forms (abstract).  
Gupta provides a table of currently available counterions for salt formation.  

    PNG
    media_image5.png
    212
    398
    media_image5.png
    Greyscale

Gupta teaches choline, 
    PNG
    media_image2.png
    83
    187
    media_image2.png
    Greyscale
, as an important counterion with minimal toxicity (pg. 9).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute the lysine salt of Gao ‘406 with the choline salt of Gupta, to arrive at the instantly claimed compound.  One of ordinary skill in the art would have been motivated to substitute the lysine salt of Gao ‘406 with the choline salt of Gupta, with a reasonable expectation of success, because Gupta teaches choline as a salt with minimal toxicity and because it is prima facie obvious to substitute one known element, a lysine salt, with another, a choline salt, to obtain the predictable result of a pharmaceutically acceptable salt of a posaconazole phosphate compound.  
RESPONSE TO ARGUMENTS
35 USC 102(a)(2) over CN 105287403
	Regarding X of 
    PNG
    media_image1.png
    128
    440
    media_image1.png
    Greyscale
, Applicant argues that “according to standard practice, this means that there must be two identical chemical groups linked to the oxygen (-O-) atom, i.e., the phosphate salt of the patent application CN 105287403A is a double salt and includes two identical moieties.”
	This argument is not persuasive.  As recited above, CN ‘403 teaches X as H, Na, K, amino acid, meglumine or choline, 
    PNG
    media_image2.png
    83
    187
    media_image2.png
    Greyscale
.  CN ‘403 does not teach “X” as identical moieties and does not teach the compound as limited to a double salt.  Additionally, Applicant has not provided evidence of the purported “standard practice.”  
	Applicant argues, “CN 105287403. . .is the same as the applicant of the present invention.  The inventors of CN 105287403 never thought of using the same letter to indicate two different atoms or groups.”
	This argument is not persuasive.  In the instant case, the reference teaches that X can be H, Na, K, amino acid, meglumine or choline, 
    PNG
    media_image2.png
    83
    187
    media_image2.png
    Greyscale
 and there does not appear to be any indication within the teachings of the reference to indicate applicants reasoning.  If Applicant never thought of using the same letter to indicate two different atoms or groups, Applicant should submit a declaration clearly explaining how their thought process is reflective in the teachings of the prior art document.  
	Applicant argues that “experimental data show that the mono-choline salt of posaconazole phosphate has significantly better pharmacological effects than the di-choline salt in the solubility test.”
	This argument is not persuasive.  CN ‘403 is not limited to di-choline salts of posaconazole.  And regarding the hygroscopicity, it is noted that the majority of the comparative examples in the experimental data show only slight hygroscopicity.  Furthermore, “Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973)”.  See MPEP 2131.04.

35 USC 103 over US 2006/0264406 to Gao in view of Gupta
	Applicant argues “there is no specific reference cited in the office action about this particular teaching of Gao.  Actually, there is not a single occurrence of the posaconazole phosphate compounds in Gao”.
	This argument is not persuasive.  As recited above and in the previous Office Action, Gao teaches:

    PNG
    media_image3.png
    138
    335
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    262
    587
    media_image4.png
    Greyscale
.
Applicant argues that “Although Gao discloses the monolysine salts of some antifungal compounds, it does not disclose the posaconazole phosphate monocholine salts represented by the compounds of formula (I).”
This argument is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As recited in the rejection above, it is the combination of Gao and Gupta that teaches the compounds of instant formula (I).  It would have been prima facie obvious to one of ordinary skill in the art to substitute the lysine salt of Gao ‘406 with the choline salt of Gupta, because Gupta teaches choline as a salt with minimal toxicity and because it is prima facie obvious to substitute one known element, a lysine salt, with another, a choline salt, to obtain the predictable result of a pharmaceutically acceptable salt of a posaconazole phosphate compound.  
Applicant argues that “There is also no mention that lysine and choline can be used in connection with azole compounds.”  
This argument is not persuasive.  As recited above, Gupta teaches pharmaceutically acceptable salts and teaches choline and lysine as cations for pharmaceutical use.  One of ordinary skill in the art would have been motivated to substitute the lysine salt of Gao ‘406 with the choline salt of Gupta, with a reasonable expectation of success, because Gupta teaches choline as a salt with minimal toxicity and because it is prima facie obvious to substitute one known element, a lysine salt, with another, a choline salt, to obtain the predictable result of a pharmaceutically acceptable salt of a posaconazole phosphate compound.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        

/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622